Plaintiff's petition was filed August 16, 1912, and trial had November 15th following. Judgment being rendered in favor of defendant, plaintiff on the same day filed a motion for a new trial (although the motion does not appear in the case-made). The motion for a new trial does not appear to have been acted upon until June 5, 1914, when it was overruled. September 23d following an order of the court was entered, modifying the judgment of June 5th in certain particulars. The petition in error, with case-made attached, was filed in this court March 26, 1915, or more than six months after the rendition of the order appealed from, and must therefore be dismissed, as this court, under the provisions of chapter 18, Sess. Laws 1910-11, has no jurisdiction to review a final order where more than six months have intervened between the making of such final order and the date of the filing of the petition in error in this court. Mallow v. Johnson, 40 Okla. 455, 139 P. 310; Caswellv. Eaton, 43 Okla. 770, 144 P. 591; School District No. 38 v.Mackey, County Treasurer, 44 Okla. 408, 144 P. 1032. Without deciding whether the judgment appealed from was that of June 5, or September 23, 1914 (though it would seem the former), it is sufficient to say that in either case the statutory period of six months expired previous to the filing of the petition in error in this court.
The appeal is dismissed.
All the Justices concur. *Page 589